Writ op Entry.
The demandant offered in evidence three deeds duly executed and acknowledged, conveying an interest in land; — two of them directly to himself and the other to a party under whom he claimed. They had not been recorded, and were for that reason objecteed to and excluded. He offered them again on the same day, having in the intervening time caused them to be recorded. The tenant again objected to them, because not seasonably recorded, but they were admitted. Held; the admission of the deeds was rightful.